                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

 Nancy Harvey,                                 )
                                               )       Civil Action No.: 0:18-cv-00048-JMC
                        Plaintiff,             )
                                               )
         v.                                    )                       ORDER
                                               )
 Commissioner of Social Security               )
 Administration,                               )
                                               )
                        Defendant.             )
                                               )

       This matter is before the court on Plaintiff Nancy Harvey’s (“Plaintiff”) Motion for

Attorney’s Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), filed on

June 11, 2019. (ECF No. 24.) Defendant Commissioner of Social Security Administration (“the

Commissioner”) responded to Plaintiff’s Motion on June 25, 2019, and did not oppose the payment

of four thousand ninety-three dollars and nine cents ($4,093.09) in attorney’s fees and twenty-one

dollars and eighty-eight cents ($21.88) in expenses to Plaintiff. (ECF No. 25 at 1.) After reviewing

Plaintiff’s Motion (ECF No. 24) and the Commissioner’s Response (ECF No. 25), the court finds

that the request for attorney’s fees and expenses is reasonable and that Plaintiff is entitled to an

award of attorney’s fees under the EAJA in the stipulated amount.

       In accordance with Astrue v. Ratliff, 560 U.S. 586, 589 (2010), EAJA fees awarded by this

court belong to the litigant, thus subjecting EAJA fees to be offset under the Treasury Offset

Program, 31 U.S.C. § 3716(c)(3)(B). Therefore, the court directs that fees be payable to Plaintiff

and delivered to Plaintiff’s counsel. Ratliff, 560 U.S. at 589. The amount of attorney’s fees payable

to Plaintiff will be the balance of stipulated attorney’s fees remaining after subtracting the amount

of Plaintiff’s outstanding federal debt. 31 U.S.C. § 3716. If Plaintiff’s outstanding federal debt



                                                   1
exceeds the amount of attorney’s fees under the stipulation, the stipulated amount will be used to

offset Plaintiff’s federal debt and no attorney’s fees shall be paid. See 31 U.S.C. § 3716. (See also

ECF No. 25 at 1–2.)

       After a thorough review of Plaintiff’s Motion (ECF No. 24) and Defendant’s Response

(ECF No. 25), the court GRANTS Plaintiff’s Motion for Attorney’s Fees (ECF No. 24) and awards

$4,093.09 in attorney’s fees and $21.88 in expenses.

       IT IS SO ORDERED.




                                                                 United States District Judge
June 26, 2019
Columbia, South Carolina




                                                 2
